                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 IN THE MATTER OF THE SEARCH OF THE
 RESIDENCE OF TIMOTHY BUCHANAN,                            Case No. 20-mj-1170
 228 22ND STREET, OLD HICKORY,
 TENNESSEE                                                 Judge Holmes


                         UNITED STATES= MOTION TO UNSEAL

       The United States of America, by its attorneys Mary Jane Stewart, Acting United States

Attorney for the Middle District of Tennessee, and Juliet Aldridge, Assistant United States

Attorney, moves the Court to unseal the Application for a Search Warrant, Affidavit in Support of

an Application for a Search Warrant, Search Warrant, and all supporting documentation filed in

this matter until further order. Said Search Warrant was obtained on November 14, 2020, and filed

under seal. Defendant has since been indicted and arraigned and there is no longer a need for the

documents to continue under seal.



                                                    Respectfully submitted,
                                                    MARY JANE STEWART
                                                    ACTING UNITED STATES ATTORNEY

                                                    By: /s/ Juliet Aldridge
                                                    JULIET ALDRIDGE
                                                    Assistant United States Attorney
                                                    110 9th Avenue South - Suite A-961
                                                    Nashville, Tennessee 37203
                                                    Telephone: (615) 736-5151
                                                    Juliet.aldridge2@usdoj.gov




     Case 3:20-mj-01170 Document 3 Filed 05/25/21 Page 1 of 1 PageID #: 42
